DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…The processor may measure the frequency of the oscillation within the instantaneous heart rate by fitting a sine function to the instantaneous heart rate, the frequency of the sine being the frequency of the oscillation…” in para.[0006] needs to be corrected.  A suggested correction is --The processor may measure the frequency of the oscillation within the instantaneous heart rate by fitting a sine function to the instantaneous heart rate, the frequency of the sine curve being the frequency of the oscillation--.
“…Applying another peak detection step, or other frequency analysis such as a fast Fourier transform (FFT) or fitting a sine to the curve, to the instantaneous heart rate or to its gradient reveals the respiration rate…” in para.[0024] needs to be corrected.  A suggested correction is --Applying another peak detection step, or other frequency analysis such as a fast Fourier transform (FFT) or fitting a sine function to the curve, to the instantaneous heart rate or to its gradient reveals the respiration rate--.
The corresponding patent number for U.S. Application Ser. No. 15/655,836  in para. [0016] i.e. US 10632278 B2  needs to be added. An Appropriate correction is required.
 Appropriate correction is required. 
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 1 lines 10-12  “adjust the output audio signals based on the extracted rate of respiration; and provide the adjusted output audio signals to the loudspeaker” needs to be corrected.  A suggested correction is – adjusting the output audio signals based on the extracted rate of respiration; and [[provide]] providing the adjusted output audio signals to the loudspeaker –. 
Claims 2-4 line 1 “The method of claim 1, wherein adjusting the output audio signals comprises” needs to be corrected to -- The method of claim 1, wherein the step of adjusting the output audio signals comprises—given its antecedent in claim 1 lines 10 “adjust the output audio signals”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 in line 3 recites “the detected respiration rate”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Please also cross-reference where indicated Examiner Annotated Figure 1-EX (which is Figure 1 from Haartsen that is annotated by the Examiner) in Appendix A below. 
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by  Haartsen; Jacobus Cornelis et al. (Pub. No.: US 20100125218 A1, hereinafter referred to as "Haartsen").
As per independent Claim 1, Haartsen discloses a method of adjusting sounds heard by a user of an earphone (Haartsen in at least abstract, fig. 1-5, [0001], [0004-0021], [0027-0029], [0031], [0035],  [0039-0041] for example discloses claimed subject-matter. More specifically, Haartsen in at least fig. 1, 2, [0001], [0012-0014], [0020-0021], [0027-0029], [0031], [0039] for example discloses a method of adjusting sounds heard by a user of an earphone. See at least Haartsen [0014] “the method … comprise controlling features of an application based on the breathing pattern. The controlling of features of the application may comprise selecting music based on the breathing pattern”; [0021] “processor to select music based on the physiological measurement, wherein the selected music is provided to be comprised in the supplied audio signal”; [0028] “the breathing pattern can be used for controlling an application 115 such that features of the application are adapted to the breathing pattern and/or the heartbeat”; [0031] “select a lower beat rate on the music …to calm the user to get into a deep breathing state…lowered music beat rate can improve breathing”), the method comprising:
providing output audio signals to a loudspeaker supported by a housing and acoustically coupled to the user's ear canal by an ear tip surrounding the housing and acoustically closing the entrance to the user's ear canal (Haartsen in at least fig. 1-3, [0012], [0014-0015], [0027-0028], [0039] [0031] for example discloses providing output audio signals to a loudspeaker 104 supported by a housing (see reference numeral H in fig. 1-EX in appendix A) and acoustically coupled to the user's ear canal by an ear tip (see reference numeral ET in fig. 1-EX in appendix ET)  surrounding the housing and when earphone is inserted into an ear canal of a user, would acoustically close the entrance to the user's ear canal. See at least Haartsen [0012] “a method comprising supplying an audio signal to a speaker suitable to be applied at a user's ear for rendering the audio signal in the user's ear”); 
receiving input audio signals from a microphone in the housing and also acoustically coupled to the user's ear canal by the ear tip(Haartsen in at least fig. 1, 2, [0027], [0012], [0039]  for example discloses receiving input audio signals from a microphone 106 in the housing (see reference numeral H in fig. 1-EX in appendix A) and also acoustically coupled to the user's ear canal by the ear tip (see reference numeral ET in fig. 1-EX in appendix ET) . See at least Haartsen [0012] “acquiring a sound signal by a microphone arranged in vicinity of the speaker to acquire the sound signal from sounds present in the ear of the user”); and 
in a processor (Haartsen in at least fig. 1, 2, 5, [0020-0021], [0027], [0039], [0041] for example discloses a processor 114. See at least Haartsen [0020] “a computer readable medium comprising program code comprising instructions which when executed by a processor is arranged to cause the processor to perform”) 
extracting a rate of respiration from the input audio signals (Haartsen in at least fig. 1, 2, 5, [0012], [0014], [0020-0021], [0027], [0039], [0041] for example discloses extracting a rate of respiration from the input audio signals. Haartsen [0012] “a method comprising … acquiring a sound signal by a microphone arranged in vicinity of the speaker to acquire the sound signal from sounds present in the ear of the user… detecting a physiological measurement from the physiological sound signal”; and [0014] “The physiological measurement may comprise a breathing pattern”; [0027] “The breathing sound pattern can alternatively or additionally be a measure on breathing rate, e.g. breaths per minute or period between breaths, duty cycle of inhaling and/or exhaling, etc.”); 
adjust the output audio signals based on the extracted rate of respiration; and provide the adjusted output audio signals to the loudspeaker (Haartsen in at least fig. 1, 2, 5, [0012], [0014], [0020-0021], [0028], [0031], [0039], [0040-0041] for example discloses adjusting the output audio signals based on the extracted rate of respiration; and providing the adjusted output audio signals to the loudspeaker. See at least Haartsen [0014] “controlling features of an application based on the breathing pattern. The controlling of features of the application may comprise selecting music based on the breathing pattern, wherein the selected music is provided to be comprised in the supplied audio signal. The method may further comprise determining a breathing rate from the breathing pattern”; [0021] “select music based on the physiological measurement, wherein the selected music is provided to be comprised in the supplied audio signal”; [0031] “select a lower beat rate on the music …to calm the user to get into a deep breathing state…lowered music beat rate can improve breathing”).

As per dependent Claim 2, Haartsen further discloses method wherein adjusting the output audio signals comprises adjusting a rhythm of the output audio signals to be about one cycle per minute less than the detected respiration rate (Haartsen, fig. 2-3, [0014], [0028], [0031], [0040] for example discloses adjusting the output audio signals comprises adjusting a rhythm of the output audio signals to be less than the detected respiration rate which encompasses about one cycle per minute as recited. Examiner notes that here, the term “about one cycle per minute”  is a relative range term.  The term " about" is not defined by the claim with respect to the boundary and thus, the recited “about” encompassing term could very well be a value that is encompassed by applied prior art  disclosure in [0031]. Additionally, the specification does not provide a standard for ascertaining the requisite range, and thus  applied art disclosure in [0031] would encompass the recited range when interpreted in light of the instant application specification. See Haartsen [0031] “select a lower beat rate on the music …to calm the user to get into a deep breathing state…lowered music beat rate can improve breathing”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Haartsen in view of Shouldice et al. (Pub. No.: US 20160151603 A1, hereinafter referred to as “Shouldice”).
As per dependent Claim 3, Haartsen discloses method of claim 1(see claim 1).
Haartsen does not explicitly disclose transitioning the output audio signals from respiration entrainment sounds to masking sounds feature.
However, in an analogous sound adjustment and delivery to user based on physiological measurements of the user field of endeavor, Shouldice discloses method wherein adjusting the output audio signals comprises transitioning the output audio signals from respiration entrainment sounds to masking sounds (Shouldice in [0407], [0437-0438] discloses playing sounds in response to real-time feedback on breathing rate and sleep/awake status to entrain a user to relaxed breathing for sleep which reads on the recited adjusting the output audio signals comprises transitioning the output audio signals from respiration entrainment sounds to masking i.e. via white-noise sounds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of adjusting the output audio signals used in the method of adjusting sounds heard by a user of an earphone as taught by Haartsen, by further including adjusting the output audio signals by transitioning the output audio signals from respiration entrainment sounds to masking sounds, as taught by Shouldice. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of tracking the user's breathing pattern whilst generating calming sounds  that help slowing the user's breathing rhythm (modulation of breathing) in order to assist the user's transition to sleep more  (Shouldice, [0437]).

As per dependent Claim 4, Haartsen discloses  method of claim 1(see claim 1).
Haartsen does not explicitly disclose transitioning the output audio signals from masking sounds to awakening sounds feature.
However, in an analogous sound adjustment and delivery to user based on physiological measurements of the user field of endeavor, Shouldice discloses method wherein adjusting the output audio signals comprises transitioning the output audio signals from masking sounds to awakening sounds (Shouldice in [0351] discloses “Smart Alarm” feature involving adjusting the output audio signals comprising transitioning the output audio signals from masking sounds (alarm window sounds) to awakening sounds (alarm time sounds)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of adjusting the output audio signals used in the method of adjusting sounds heard by a user of an earphone as taught by Haartsen, by further including adjusting the output audio signals by transitioning the output audio signals from masking sounds to awakening sounds, as taught by Shouldice. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, in order to assist user with waking up during optimal wakeup/time state to ensure most restful sleep and waking (Shouldice, [0349]).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or claims.  US20090143636; US20110295083 for disclosing sleep management devices and methods similar in function to the sleep management earphone devices disclosed. US20070118011; US20080146890; US20130034258; US20150154950 for disclosing smart earphone/headphone like diagnostic/therapeutic devices and methods similar in function to that intelligent earphone devices disclosed. US 20100240945; US20080171945; US20100125218; US20020091049; US20150351688; US20040077934; US20120225412; US20140141395  for disclosing respiratory/heart-rate biofeedback devices and methods similar in function to that respiratory/heart-rate biofeedback providing earphone devices disclosed. US 9635452 B2 for disclosing noise reduction with in-ear headphone similar to that disclosed. US 20170258329 A1 for disclosing portable wearable physiological monitor capable of measuring a core body temperature and other vital signs of a user that  is arranged to be retained within the ear canal of the ear, in order to prevent the wearable device from inadvertently removing itself from the ear with the structure and placement biometric monitoring device within the ear canal of the user similar to that disclosed and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            	May 3, 2022

Appendix A

    PNG
    media_image1.png
    397
    777
    media_image1.png
    Greyscale